 


109 HR 2229 IH: War Memorial Preservation Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2229 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Hunter (for himself, Mr. Cunningham, Mr. Lewis of California, and Mr. Issa) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend title 36 of the United States Code to ensure that memorials commemorating the service of the United States Armed Forces may contain religious symbols, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the War Memorial Preservation Act of 2005.
2.Inclusion of religious symbols as part of military memorials
(a)AuthorityChapter 21 of title 36, United States Code, is amended by adding at the end the following new section:

2113.Inclusion of religious symbols as part of military memorials
(a)Inclusion of religious symbols authorizedTo recognize the religious background of members of the United States Armed Forces, religious symbols may be included as part of—
(1)a military memorial that is established or acquired by the United States Government; or
(2)a military memorial that is not established by the United States Government, but for which the American Battle Monuments Commission cooperated in the establishment of the memorial.
(b)Limitation on jurisdictionNo court created by Act of Congress shall have any jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to hear or decide any question pertaining to the interpretation of, or the validity under the Constitution of, this section.
(c)Military memorial definedIn this section, the term military memorial means a memorial or monument commemorating the service of the United States Armed Forces. The term includes works of architecture and art described in section 2105(b) of this title..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


2113. Inclusion of religious symbols as part of military memorials.  
 
